In a negligence action to recover damages for personal injuries, the third-party defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered September 9, 1983, which denied his motion to sever the third-party action and to dismiss the third-party complaint. H Order reversed, on the law, with costs, motion granted, third-party action severed and third-party complaint dismissed. H Respondent has no cause of action against appellant. Plaintiff in the main action has released appellant in exchange for substantial consideration. Therefore, as a settling tort-feasor with no potential liability for contribution, appellant is entitled to dismissal of the third-party complaint (see General Obligations Law, § 15-108, subd [b]; see, also, Lettiere v Martin Elevator Co., 62 AD2d 810, affd 48 NY2d 662; Mitchell v New York Hosp., 93 AD2d 832, mod on other grounds 61 NY2d 208; Mielcarek v Knights, 50 AD2d 122). Niehoff, J. P., Rubin, Boyers and Fiber, JJ., concur.